Exhibit FourthQuarter 2008 Report to Shareholders For the Twelve Months Ended August 31, 2008 (Unaudited) Corus Entertainment Inc. Second Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 3 Management’s Discussion and Analysis 4 Overview of Consolidated Results 5 Revenues 5 Direct cost of sales, general and administrative expenses 5 Depreciation 5 Amortization 6 Interest expense 6 Disputed regulatory fees 6 Other expense, net 6 Income taxes 6 Net income and earnings per share 6 Other comprehensive loss, net of tax 7 Radio 8 Television 9 Content 10 Corporate 11 Quarterly Consolidated Financial Information 11 Risks and Uncertainties 12 Financial Position 12 Liquidity and Capital Resources 13 Cash flows 13 Liquidity 14 Net debt to segment profit 14 Off-balance sheet arrangements and derivative financial instruments 14 Contractual commitments 14 Outstanding Share Data 14 Changes in Internal Control Over Financial Reporting 14 Key Performance Indicators 15 Free cash flow 15 Net debt 15 Net debt to segment profit 15 Impact of New Accounting Policies 15 Recent Accounting Pronouncements 16 Consolidated Financial Statements and Notes 17 Corus 2 CORUS ENTERTAINMENT INC. Fourth Quarter Report to Shareholders HIGHLIGHTS (These highlights are derived from the unaudited consolidated financial statements) Three months ended Twelve months ended (thousands of Canadian dollars except per share data) August 31, August 31, 2008 2007 2008 2007 Revenues 185,774 187,204 787,156 768,743 Segment profit Radio 15,059 17,396 75,504 77,535 Television 35,705 34,053 191,765 182,448 Content 2,588 2,254 7,202 5,442 Corporate (6,220 ) (7,372 ) (22,979 ) (24,844 ) Eliminations 103 50 638 340 47,235 46,381 252,130 240,921 Net income 17,406 21,219 129,835 107,018 Earnings per share Basic $ 0.21 $ 0.25 $ 1.57 $ 1.27 Diluted $ 0.21 $ 0.25 $ 1.54 $ 1.23 Weighted average number of shares outstanding (in thousands) Basic 82,671 84,242 82,944 84,561 Diluted 84,212 86,196 84,519 86,656 Significant Events in the Quarter • On June 6, 2008, the Company announced the reformat of its 940 Montreal radio station from a news-talk format to a greatest hits format. • On June 12, 2008, the Canadian Radio-television and Telecommunications Commission (“CRTC”) approved the Company’s application to increase the power and move the transmitter site of its Gatineau CJRC radio station. • On June 26, 2008, the CRTC gave conditional approval to the Company to sell its Quebec City CHRC-AM radio station to Groupe Cadrin.The conditions were met and the transaction closed as noted below. • On June 30, July 31 and August 29, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On July 16, 2008, Corus Radio President and Corporate Officer John Hayes announced that he would leave the Company at the end of the 2008 fiscal year.The Company announced that John Cassaday would oversee the Radio division on an interim basis. • On August 20, 2008, the Company announced that Cosmopolitan TV launched on Rogers Cable with an introductory preview that is free to consumers. Significant Events Subsequent to the Quarter • On September 1, 2008, the Company completed the sale of CHRC-AM to Groupe Cadrin, reducing the number of stations in the Corus Radio division to 52 from 53 stations. • On September 2, 2008, the Company announced that its acquisition of Canadian Learning Television (“CLT”) from CTVglobemedia is complete. The CRTC approved the acquisition on August 22, 2008 and Corus took over ownership and operation of CLT on September 1, • On September 18, 2008, the CRTC approved the Company’s applications for two new Category 2 specialty television licenses known as YTV POW! and YTV OneWorld. Corus 3 • On September 22, 2008 Movie Central announced the launch of HBO Canada in western Canada.The channel will deliver a full slate of HBO’s award-winning, boundary-pushing, genre-defining series, films, comedies and live events. HBO Canada launches on Thursday, October 30, 2008. • On September 24, 2008, the Company’s News-Talk Radio Network announced the launch of four national election forums starting Thursday, September 25, 2008 and airing every week leading up to the election. Hosted by news-talk heavyweights Christy Clark (CKNW AM 980), John Oakley (AM), Dave Rutherford (630 CHED and AM 770) and Roy Green (weekend news-talk host), each weekly two-hour program examined one key issue facing Canadians. • On September 25, 2008, the Company held its annual Investor Day and provided fiscal 2009 guidance targeting free cash flow of $70 to $90 million and consolidated segment profit of $270 to $280 million. • On September 25, 2008, the Company announced that it would implement a Dividend Reinvestment Plan (“DRIP”) effective November 1, 2008 and that the Plan will be managed by CIBC Mellon, the Company’s transfer agent. • On September 30, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On October 3, 2008, the CRTC approved a technical change and license amendment for radio station CFEL-FM that would improve its signal to the Quebec City market. • On October 13, 2008, the Company’s Nelvana business unit announced that Hot Wheels®, the No. 1 toy vehicle property in the U.S., will be developed into a new animated television series. The new series will feature CGI animation by Nelvana and Nerd Corps Entertainment, and will premiere fall 2009 in Canada on Corus’ TELETOON network and on Cartoon Network in the U.S. • On October 15, 2008, the Company announced the upcoming launch of VIVA, a new women’s specialty channel that will offer programming designed for Canadian women in the dynamic boomer demographic. VIVA goes live at 6 a.m. ET on Monday, November 3, 2008, joining Corus’ successful portfolio of women’s specialty television channels, including Cosmopolitan TV and W Network. Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three and twelve months ended August 31, 2008 is prepared at September 30, 2008.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2007 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. Corus 4 Overview of Consolidated Results Net income for the fourth quarter was $17.4 million on revenues of $185.8 million, as compared to net income of $21.2 million on revenues of $187.2 million in the prior year.For the quarter, Television delivered segment profit growth of 5%, while Content delivered a strong quarter and Radio declined by 13%.Please refer to the discussion of segmented results for further analysis. Financial Results Revenues Revenues for the fourth quarter were $185.8 million, a decrease of 1% from $187.2 million last year.Radio and Television revenues increased by 3% and 1%, respectively, while Content decreased by 27% in the quarter.For the full year, revenues of $787.2 million represented a 2% increase over $768.7 million last year.Radio and Television revenues increased by 4% and 3%, respectively, while Content revenues decreased by 15%.Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the fourth quarter were $138.5 million, down 2% from $140.8 million in the prior year.For the full year, expenses were $535.0 million, an increase of 1% over the prior year.Expense increases in Television were the result of higher program rights and film amortization, expenses increased at Radio partly as the result of having three additional stations relative to last year.Expenses at Content decreased as the result of lower revenues, and decreased at Corporate as a result of the impact of a lower share price on stock-based compensation.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the year was $22.1 million, an increase of $0.5 million from last year.This increase reflects the timing of capital expenditures and a charge for redundant Corporate assets in the first quarter. Corus 5 Amortization The Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008.Under these standards, financing fees are included in the carrying amount of the associated debt and amortized over its expected life using the effective interest rate method.The amortization calculated under this method is now included in interest expense. Interest expense Interest expense for the fourth quarter was $9.9 million, up from $8.8 million last year, while for the year interest expense of $41.3 million represented a $5.5 million increase over the prior year.Interest on long-term debt is down slightly from the prior year.Interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate on bank loans for 2008 was 5.3%.Other interest, which includes imputed non-cash interest on the discounting of financial instruments, increased by $5.1 million from the prior year.This is largely the result of implementing the new financial instruments guidance in fiscal 2008. Disputed regulatory fees The disputed regulatory fee accrual relates to the April 2008 decision of the Federal Court of Appeal to reverse the December 2006 Federal Court decision that ruled that Part II fees paid by broadcasters to the Canadian Radio-television and Telecommunications Commission were an unlawful tax.The broadcasting industry is pursuing avenues of appeal, however until such time as an appeal is heard, the regulation is in force.The accrual in fiscal 2008 includes a balance of $4.9 million related to fiscal 2007 and $6.0 million related to fiscal 2008.The balance of $3.8 million recorded at May 31, 2007 was reversed in the fourth quarter of fiscal 2007. Other expense, net Other expense for the fourth quarter was $3.9 million, compared to $2.6 million in the prior year. For the full year, other expense of $7.9 million represents a decrease of $1.9 million from the prior year.The current year includes restructuring charges of $6.1 million, incurred in the Television and Radio segments, while the prior year includes $10.4 million in restructuring charges, incurred in the Television, Radio and Content segments. Income taxes The effective tax rate for fiscal 2008 was 20.9%, compared to the Company’s 34.0% statutory rate. On December 14, 2007, the reduction to future federal corporate income tax rates announced in Bill C-28 on October 31, 2007 became substantively enacted.As a result, the Company was required to re-measure its income tax assets and liabilities using the reduced rates.As a result of this change, as well as other items, the Company recorded income tax recoveries of $13.2 million in the second quarter and $10.0 in the third quarter of fiscal 2008. Net incomeand earnings per share Net income for the fourth quarter was $17.4 million, as compared to $21.2 million last year.Earnings per share for the fourth quarter were $0.21 basic and diluted, compared with $0.25 basic and diluted last year.Net income in fiscal 2008 was $129.8 million or $1.57 basic and $1.54 diluted earnings per share, compared to net income of $107.0 million, or $1.27 basic and $1.23 diluted earnings per share, last year.The weighted average number of shares outstanding decreased in fiscal 2008 as a result of shares acquired and cancelled by Corus under its Normal Course Issuer Bid. Corus 6 Other comprehensive loss, net of tax Other comprehensive loss for the quarter was $1.6 million, compared to $0.2 million in the prior year.For the twelve-month period, the loss in the current year was $15.0 million compared to $0.6 million in the prior year.This loss is the result primarily of the change in the unrealized fair value of the Company’s interest rate swap.As the Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008, there is no comparative figure for this change in unrealized fair value. Corus 7 Radio At the end of fiscal 2008, the Radio division comprised 53 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Twelve months ended August 31, August 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 68,482 66,544 286,449 275,736 Direct cost of sales, general and administrative expenses 53,423 49,148 210,945 198,201 Segment profit 15,059 17,396 75,504 77,535 Revenues for the fourth quarter were $68.5 million, representing a 3% increase over the prior year.Local airtime revenues were flat to the prior year and national airtime revenues increased by 8% compared to the prior year.For the full year, revenues of $286.4 million represented a 4% increase over the prior year.Local airtime revenues increased by 1% and national airtime revenues increased by 8% compared to the prior year.Other ancillary revenues also increased from the prior year.Strong revenue growth for the year was achieved in the West, with low single-digit growth in Ontario and Quebec.Corus’ expectation is that it will exceed market growth in the markets in which it broadcasts.This occurred in several important markets, as indicated by the Trans-Canada Radio Advertising by Market (“TRAM”) Report for the year ended August 31, 2008.Overall, Corus grew by 2%, compared to total market growth of 4%, however this result is skewed somewhat by several new competitors in Calgary, where Corus grew by 7% compared to market growth of 12%, and a market decline in French-language Montreal. Direct cost of sales, general and administrative expenses for the fourth quarter were $53.4 million, up 9% from the prior year.For the full year, expenses of $210.9 million represented a 6% increase over the prior year.Expenses increased for employee-related costs and production and programming costs, due in part to having three additional stations relative to last year. Segment profit for the fourth quarter was $15.1 million, a decrease of 13% from $17.4 million last year.For the full year, segment profit was $75.5 million, a decrease of 3% from $77.5 million in the prior year.This segment profit decrease represents a slight margin decline for the Radio segment, as revenue growth did not meet the Company’s expectations. In fiscal 2008, Radio recorded an accrual of $6.1 million related to disputed regulatory fees.These costs are excluded from segment profit. In the fourth quarter, the Company announced organizational changes in its Corporate and Montreal Radio operations.These changes resulted in severance expenses of approximately $3.5 million in the fourth quarter of fiscal 2008.These costs are excluded from segment profit.The Company continues to assess challenges presented by the Quebec market, and may undertake further initiatives to align the cost structure of this division with its strategic objectives. Corus 8 Television The Television division comprises the following: specialty television networks YTV, W Network, Treehouse TV, Corus’ 80% interest in Country Music Television Limited (“CMT”), a 50.5% interest in Telelatino, a 50% interest in TELETOON and a 20% interest in Food Network; Corus’ premium television services Movie Central and Encore; interests in three digital television channels: SCREAM, Cosmopolitan TV and Discovery Kids Canada; Corus Custom Networks, a cable advertising service; three local television stations; Max Trax, a residential digital music service; and the Nelvana production studio. Financial Highlights Three months ended Twelve months ended August 31, August 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 104,838 104,219 450,175 436,270 Direct cost of sales, general and administrative expenses 69,133 70,166 258,410 253,822 Segment profit 35,705 34,053 191,765 182,448 Revenues for the fourth quarter were $104.8 million, up 1% from the corresponding period last year, while for the full year revenues grew by 3% to $450.2 million.Advertising revenue grew by 4% in the quarter and 3% for the year, while subscriber revenue grew by 2% in both the quarter and year.Other ancillary revenues, primarily derived through service work in the studio, were down in the quarter but up for the full year.Specialty advertising growth was 5% for the quarter and 4% for the year led by strong double-digit growth at W Network. Declines in advertising revenues were experienced in YTV and TELETOON.The decline in both the quarter and year came mainly from two categories, toys and entertainment.Movie Central finished the quarter with 891,000 subscribers, up slightly from the same period last year. Direct cost of sales, general and administrative expenses were $69.1 million for the fourth quarter and $258.4 million for year, representing a decrease of 1% for the quarter and an increase of 2% for the year.The decrease in the quarter is the result of the timing of service work in the studio, while the increase for the year was primarily due to higher programming costs, as amortization of program rights and film investments and other cost of sales increased by 5% over the prior year.These costs fluctuate in proportion to changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license as well as with the volume of service work in the studio.These increased costs were offset by effective cost containment across all categories of general and administrative expenses, which were flat for the quarter and decreased by 3% for the full year relative to the same periods last year. Segment profit for the fourth quarter was $35.7 million, up 5% from the prior year, while segment profit of $191.8 million for the full year also represented a 5% increase over the prior year. In fiscal 2008, Television recorded an accrual of $4.8 million related to disputed regulatory fees.Television also incurred $2.4 million in restructuring expenses in the first quarter, related to the Toronto operations.These costs are excluded from segment profit. Corus 9 Content The Content division participates in the distribution of television programs and the sale and licensing of related products and rights. Financial Highlights Three months ended Twelve months ended August 31, August 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 12,846 17,653 51,959 61,325 Direct cost of sales, general and administrative expenses 10,258 15,399 44,757 55,883 Segment profit 2,588 2,254 7,202 5,442 Revenues for the year were $52.0 million, representing a 15% decrease compared to the prior year.Included in Content’s revenues for the year are inter-company revenues of $1.2 million, compared to $4.3 million in the prior year.These revenues are eliminated upon consolidation. Direct cost of sales, general and administrative expenses for the year were $44.8 million, down 20% from the prior year.This decrease is the result of lower revenues in the period. Segment profit for the year was $7.2 million, compared to $5.4 million in the same period last year. In the third quarter of fiscal 2008, the division benefited from revenues on certain high-margin library titles and a significant music rights transaction.The quarterly fluctuation of revenues and segment profit is consistent with past experience in the Content business.The results of any one period are not necessarily indicative of results for future periods; however the Content division continues to perform in line with the Company’s current expectations of modest segment profit. Corus 10 Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the operating segments. Financial Highlights Three months ended Twelve months ended August 31, August 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Stock-based compensation 1,994 3,225 9,168 10,192 Other general and administrative costs 4,226 4,147 13,811 14,652 General and administrative expenses 6,220 7,372 22,979 24,844 General and administrative expenses decreased to $23.0 million in fiscal 2008 from $24.8 million last year. Stock-based compensation includes the expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.The expense related to stock-based compensation is lower in the current year due to changes in the assumptions underlying the expense recognition of certain plans. Other general and administrative costs are down from the prior year primarily as a result of foreign exchange gains and lower costs related to short-term incentive based compensation. Quarterly Consolidated Financial Information The following table sets forth certain unaudited data derived from the unaudited consolidated financial statements for each of the eight most recent quarters ended August 31, 2008.In management’s opinion, these unaudited consolidated financial statements have been prepared on a basis consistent with the audited consolidated financial statements contained in the Company’s Annual Report for the year ended August 31, 2007, except as noted in note 2 to the unaudited consolidated financial statements. (thousands of Canadian dollars except per share amounts) Earnings per share Revenues Segment profit Net income Basic Diluted 2008 4th quarter 185,774 47,235 17,406 $ 0.21 $ 0.21 3rd quarter 207,819 71,772 37,674 0.45 0.45 2nd quarter 178,738 49,733 35,368 0.42 0.41 1st quarter 214,825 83,390 39,387 0.47 0.46 2007 4th quarter 187,204 46,381 21,219 $ 0.25 $ 0.25 3rd quarter 197,612 64,811 29,587 0.35 0.34 2nd quarter 174,729 48,349 19,543 0.23 0.22 1st quarter 209,198 81,380 36,669 0.44 0.43 Corus 11 Seasonal Fluctuations As discussed in Management’s Discussion and Analysis for the year ended August 31, 2007, Corus’ operating results are subject to seasonal fluctuations that can significantly impact quarter-to-quarter operating results.In particular, as the Company’s broadcasting businesses are dependent on general advertising and retail cycles associated with consumer spending activity, the first quarter results tend to be the strongest and second quarter results tend to be the weakest in a fiscal year. Significant items causing variations in quarterly results • Net income for the third quarter of fiscal 2008 was negatively impacted by a $9.7 million disputed regulatory fee accrual. • Net income for the third quarter of fiscal 2008 was positively impacted by approximately $10.0 million in income tax items. • Net income for the second quarter of fiscal 2008 was positively impacted by approximately $13.2 million in income tax rate changes and other income tax items. Risks and Uncertainties There have been no material changes in any risks or uncertainties facing the Company since the year ended August 31, 2007, except as noted below: In December 2006, the Federal Court of Canada ruled that the Part II license fees paid by CRTC licensees are an unlawful tax, and in October 2007 the CRTC confirmed that it would not collect fees that would otherwise have been payable related to fiscal 2007.As a result of this, the Company concluded that it was not appropriate to accrue for these fees in its results for fiscal 2007, and the amounts accrued through the first three quarters of fiscal 2007 were reversed in the fourth quarter of that year.In April 2008, the Federal Court of Appeal reversed this decision, effectively reinstating the regulation that requires payment of Part II license fees.Although the broadcasting industry is seeking leave to appeal this decision to the Supreme Court of Canada, the Company determined that it is appropriate to accrue for these fees, and has recorded an expense of $10.9 million in fiscal 2008.Of this amount, $4.9 million relates to fiscal 2007 and $6.0 million relates to fiscal 2008. Financial Position Total assets at August 31, 2008 were $2.03 billion, compared to $1.94 billion at August 31, 2007.The following discussion describes the significant changes in the consolidated balance sheet since August 31, 2007. Current assets decreased by $4.5 million.Cash and cash equivalents decreased by $13.7 million.Please see the discussion of cash flows below.Accounts receivable increased by $6.1 million from year end, and decreased by $14.7 million from the end of the previous quarter.The accounts receivable balance typically grows in the first and third quarter as a result of the broadcast revenue cycle.The Company carefully monitors the aging of its accounts receivables. Non-current assets increased by $101.2 million.Tax credits receivable increased as a result of accruals related to film production, offset by tax credit receipts.Investments and other assets increased by $75.6 million, due to the $75.0 million acquisition cost of an analog specialty service.The cash was held in escrow until the closing date in September 2008.Program and film rights (current and non-current) increased by $18.7 million, as additions of acquired rights of $160.0 million were offset by amortization of $145.7 million as well as a transition adjustment related to the implementation of new financial instruments standards.In particular, investments in programming were made relating to the launch of the Cosmopolitan TV digital channel in the second quarter.Film investments increased by $14.2 million as net film spending of $56.3 million was offset by film amortization and accruals for tax credits.The Nelvana studio is in a relatively stable state of production, and film spending is consistent with the prior year, however the broadcast business made significant investments in third-party produced feature films in the fourth quarter. Corus 12 Current liabilities increased by $28.5 million.Accounts payable and accrued liabilities increased by $29.9 million and income taxes payable decreased by $1.5 million.Accounts payable and accrued liabilities balance increased as a result of an accrual of $10.9 million for disputed regulatory fees as well as an increase in accrued program rights payable.Income taxes payable decreased due to the timing of income tax installments. Non-current liabilities increased by $62.1 million.Long-term debt increased by $82.1 million, as the Company used its credit facility to finance its Normal Course Issuer Bid and advance the acquisition cost for the purchase of an analog specialty service.Other long-term liabilities decreased by $4.8 million primarily as a result of recognizing previously deferred revenue as revenue in the third quarter of fiscal 2008.The fair value of $9.4 million of the interest rate swap was recognized as an increase to other long-term liabilities, while a decrease to the long-term portion of certain stock-based compensation obligations reduced the liability balance.The long-term portion of program rights payable was affected by a transition adjustment related to the implementation of the new financial instruments standards. Net future tax liability (including current future tax asset) decreased by $11.2 million primarily due a change in the long-term future tax rates and other items in the second and third quarters. Share capital decreased by $34.0 million as a result of the repurchase and cancellation of shares with a book value of $46.6 million under the Company’s Normal Course Issuer Bid, offset by the exercise of employee stock options.Contributed surplus increased by $7.1 million as a result of expensing stock-based compensation for the period. Liquidity and Capital Resources Cash flows Overall, the Company’s cash and cash equivalents position decreased by $13.7 million in fiscal 2008, compared to a decrease of $10.3 million in the prior year.Free cash flow for fiscal 2008 was $104.0 million, after adding back cash advanced into escrow for business combinations, compared to $97.0 million in the prior year.This increase is derived largely from operating activities. Cash provided by operating activities in fiscal 2008 was $130.6 million, compared to $103.1 million last year.This increase is a result of higher operating and net income and lower payments for program and film rights as well as a positive variance in non-cash working capital changes. The lower payments for program and film rights are considered a timing issue and will reverse in the first quarter of fiscal 2009. Cash used in investing activities in fiscal 2008 was $101.5 million, compared to cash used of $70.8 million last year. The prior year includes $64.7 million in cash outflow related to the TELETOON and CanWest radio acquisitions.In the current year, the Company advanced $75.0 million into escrow to fund the estimated purchase price of an analog specialty service.This acquisition closed in early September 2008.Capital expenditures are $2.7 million lower than in the prior year, as the Company looks to minimize capital expenditures ahead of its move to the Toronto waterfront development. Cash used in financing activities in fiscal 2008 was $42.8 million, compared to $42.6 million in the prior year.In the current year, the Company drew on its credit facility in order to finance its Normal Course Issuer Bid and advance the cash on an analog specialty service acquisition.The Company continued purchasing its own shares under an ongoing issuer bid that was renewed in the second quarter of fiscal 2008.In fiscal 2008, 4,388,400 shares were purchased and cancelled at an average price of $20.84 per share for cash consideration of $91.4 million.The exercise of employee stock options resulted in $11.5 million in cash receipts, while $46.3 million in monthly dividends were paid. Corus 13 Liquidity As at August 31, 2008, the Company has available $100.0 million under a revolving term credit facility that matures on January 24, 2011.Interest rates on the Company’s facilities fluctuate with Canadian bankers’ acceptances and LIBOR, however interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility As at August 31, 2008, the Company had a cash balance of $19.6 million and a total working capital balance of $87.7 million.Management believes that cash flow from operations and existing credit facilities will provide the Company with sufficient financial resources to fund its operations for the next 12 months. Net debt to segment profit As at August 31, 2008, net debt was $673.1 million, up from $577.4 million at August 31, 2007.This increase in net debt is a result of the cash outflows incurred by the Company’s Normal Course Issuer Bid and cash advanced into escrow for the acquisition of an analog specialty service.Net debt to segment profit at August 31, 2008 was 2.7 times, up from 2.4 at August 31, 2007.This ratio remains below management’s stated guidance range of 3.0 to 3.5 times. Off-balance sheet arrangements and derivative financial instruments The Company has entered into Canadian interest rate swap agreements to fix the interest rate on its outstanding bank loans.The estimated fair value of these agreements at August 31, 2008 is $9.4 million.This estimated fair value has been recorded as a liability in the consolidated balance sheets. The Company has entered into a derivative instrument in order to offset its exposure to changes in the fair value of units issued under its Performance Share Unit plan.The estimated fair value of this instrument at August 31, 2008 is $0.1 million.This estimated fair value has been recorded as a liability in the consolidated balance sheets. Contractual commitments The Company has added no significant unfulfilled contractual obligations in fiscal Outstanding Share Data As at September 30, 2008, 3,445,358 Class A Voting Shares and 76,720,934 Class B Non-Voting Shares were issued and outstanding. Changes in Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting that occurred in the year ended August 31, 2008 that have materially affected, or are likely to materially affect, the Company’s internal control over financial reporting. Corus 14 Key Performance Indicators The Company measures the success of its strategies using a number of key performance indicators.These have been outlined in the Management’s Discussion and Analysis contained in the Annual Report for the year ended August 31, 2007, including a discussion as to their relevance, definitions, calculation methods and underlying assumptions.Certain key performance indicators are not measurements in accordance with Canadian or U.S. generally accepted accounting principles (“GAAP”) and should not be considered as an alternative to net income or any other measure of performance under Canadian or U.S.
